Title: Abigail Adams to William Smith, 29 July 1797
From: Adams, Abigail
To: Smith, William


        
          
            my dear sir
            East Chester july 29 saturday 1797
          
          We are thus far on our Way to N England if no accident happens to prevent us. I hope on thursday of next week to sleep at williams at Malbourough, and to dine at Watertown on fryday. We escaped from N york with less parade than was intended, tho we were not less sensible to the politeness and civility of the inhabitants who were disposed to do us every honour both civil and Military. the first we received, the second we, avoided as much of, as we could.
          From Some Hints which I have received I am led to believe some thing of the kind is designd in Boston if there should be, I will be much obliged to you to send on the inclosed Letter to mrs Cranch as soon as you receive it. the President requests the favour of you to purchase for him a quarter cask of Maderia wine proper for immediate use. I will thank you to procure for me a Barrel of best flower, if mine should not be arrived, a quarter hundred Loaf sugar, one Hundred of Brown Sugar quarter Hundred Coffe, 1 pd best Hyson Tea one souchong a cask crakers & as many dozen of Lemmons as

you may suppose will be necessary if we should have company to go Home with us. I would inclose you Money, but having lost a post Note lately by Post, from Philadelphia to N york, I had rather ask credit till we arrive. I would have a Team sent from Quincy for these things & some oats which I requested the favour of you to procure for us, and which our coachman will think himself and Horses undone without. your known kindness in Executing the buisness of your Friends prevents my apologizing for the trouble I give you. my best regards to mrs smith and our Friends, / From your affectionate
          
            A Adams
          
        
        
          
            Newhaven 31 July
          
          we have concluded to go by way of Providence and hope to be at dedham on fryday noon I do not mention this with any desire to have it communicated unless particularly inquired after.
        
      